1
2
3                            UNITED STATES DISTRICT COURT
4                          SOUTHERN DISTRICT OF CALIFORNIA
5
6    HOWARD APPEL, DAVID COHEN,                         Case No.: 18-cv-0873-BAS-MDD
     KEE PARTNERS, LLC, a Delaware
7
     limited liability company,                         ORDER DENYING MOTION
8                                     Plaintiffs,       FOR RECONSIDERATION
9    v.                                                 [ECF NO. 57]
10
     BOSTON NATIONAL TITLE
11   AGENCY, LLC, a Florida limited
     liability company,
12
                                    Defendant.
13
14
15             Presently before the Court is Plaintiffs’ Motion for Reconsideration of
16   this Court’s January 14, 2019 Order. (ECF No. 57). Also before the Court is
17   Defendant Boston National’s Opposition to the Motion. (ECF No. 66). The
18   Court finds this Motion suitable for determination on the papers without oral
19   argument. See Civ. L.R. 7.1(d)(1). For the reasons stated below, this Court
20   DENIES Plaintiffs’ Motion for Reconsideration.
21        I.     BACKGROUND
22             This case involves Plaintiffs’ deposit of a total of $285,000 into an
23   escrow account maintained by Defendant in connection with a real estate
24   transaction. The transaction was not consummated. Plaintiffs assert that
25   Defendant delayed returning and possibly misused the escrow funds.
26   Ultimately, the escrow deposits were refunded.
27             On January 14, 2019, the Court issued an order denying Plaintiffs’
                                                    1
                                                                          18-cv-0873-BAS-MDD
1    motion to compel the production of Defendant’s unredacted escrow account
2    records. (ECF No. 30) (“the Order”). Plaintiffs filed objections to the Order
3    with the District Judge on January 25, 2019. (ECF No. 31). On February 20,
4    2019, in a related case, Plaintiffs also filed objections to this Court’s order
5    quashing a subpoena for the same unredacted escrow account records. (See
6    18-cv-2617, ECF No. 24). In support of the objections in the related case,
7    Plaintiffs provided two expert witness declarations. (Id.). The District Judge
8    struck the expert declarations because they were not presented to this Court.
9    (Id. at ECF No. 26). In lieu of ruling on the objections without the
10   declarations, the District Judge allowed Plaintiffs to file a motion for
11   reconsideration with this Court. (Id.). Plaintiffs filed this Motion for
12   Reconsideration on April 8, 2019 without the expert witness declarations.
13   (ECF No. 57). Defendant filed its opposition to the motion on April 19, 2019.
14   (ECF No. 66).
15     II.     LEGAL STANDARD
16           District courts may entertain a motion for reconsideration of an
17   interlocutory order at any time before entry of final judgment. See FED. R.
18   CIV. P. 54(b), 59(e); Amarel v. Connell, 102 F.3d 1494, 1515 (9th Cir. 1996).
19   To determine the merits of a request to reconsider an interlocutory order, the
20   court applies the standard required under a Rule 59(e) reconsideration
21   motion. See Hydranautics v. FilmTec Corp., 306 F.Supp.2d 958, 968 (S.D.
22   Cal. 2003). Reconsideration is an “extraordinary remedy, to be used
23   sparingly.” Kona Enter., Inc. v. Estate of Bishop, 229 F.3d 877, 890 (9th Cir.
24   2000). Reconsideration may be appropriate where: (1) the movant presents
25   newly discovered evidence; (2) the Court committed clear error or the initial
26   decision was manifestly unjust; or (3) an intervening change in controlling
27   law has occurred. Sch. Dist. No. 1J, Multnomah Cnty. V. ACandS, Inc., 5
                                              2
                                                                       18-cv-0873-BAS-MDD
1    F.3d 1255, 1263 (9th Cir. 1993).
2         A party seeking reconsideration must show more than a disagreement
3    with the court's decision. To succeed, a party must set forth facts or law of a
4    strongly convincing nature to induce the court to reverse its prior decision.
5    Cancino-Casteller v. Nielsen, 338 F. Supp. 3d 1107, 1110 (S.D. Cal. 2018); see
6    also Jones v. AeroChem Corp., 921 F.2d 875, 878 (9th Cir. 1990).
7    Recapitulation of arguments already considered by the court fails to carry the
8    moving party’s burden to show reconsideration is warranted. See Salem v.
9    FDIC for La Jolla Bank, FSB, No. 15-cv-1114, 2017 WL 1375616 at *2 (S.D.
10   Cal. 2017).
11     III. DISCUSSION
12     A. Summary of the Dispute
13        Since this dispute first arose, Plaintiffs have argued that they require
14   “completely unredacted” copies of Defendant’s escrow account records. (See,
15   e.g., ECF No. 29 at 5). Defendant demonstrated that the escrow account in
16   question was the repository of escrow funds for many customers and reflects
17   details of their identities and transactions. It appears undisputed that
18   Defendants have provided or offered multiple versions of the redacted
19   records. (ECF No. 29 at 5-6; ECF No. 66 at 9).
20        In the Court’s Order, it found that Plaintiffs failed to demonstrate that
21   the redacted identities and transaction details of third party customers whose
22   funds were deposited in the escrow account were relevant to this litigation.
23   (ECF No. 30 at 4-5). The Court noted that Defendant provided Plaintiffs with
24   redacted statements demonstrating there were sufficient funds in the escrow
25   account every day to cover Plaintiffs’ deposits. (Id.). The Court also reasoned
26   that “the money in the account was fungible[, with] [o]nly accounting entries .
27   . . to identify customers’ deposits, transfers and refunds.” (Id.). Thus, the
                                             3
                                                                     18-cv-0873-BAS-MDD
1    Court concluded that there was “no conceivable connection between
2    identifying other customers and their transactions to Plaintiffs’ claims.” (Id.).
3          In this motion to reconsider, Plaintiffs repeat the arguments they have
4    already made to this Court. That is, they require “completely unredacted”
5    copies of the escrow account records. To support their motion, Plaintiffs
6    identify new evidence including: (1) two expert witness declarations;1 and (2)
7    declarations and deposition testimony of two Boston National employees.
8    Defendants oppose the motion because: (1) it is untimely;2 (2) fails to include
9    supporting declarations or other evidence; and (3) fails to present any new
10   argument as to the relevance of the redacted third party confidential
11   financial information.
12       B. Analysis
13         The burden is on the movant to establish that reconsideration is
14   warranted. Plaintiffs must not only identify new evidence that was not
15   previously available, but they must also demonstrate why that new evidence
16   should cause the court to reverse its prior decision. See Cancino-Casteller,
17   338 F.Supp.3d at 1110. In the Order, the Court determined that the
18   identities of other customers whose funds were deposited in the escrow
19   account and the disclosure of details of those transactions is simply not
20   relevant. As discussed in further detail below, the new declarations do not
21   address the relevance of the third party information to this litigation.
22
23   1 The Court notes that the expert declarations were not filed with this motion. Plaintiffs
24   provided ECF references to the purported declarations in a related case. However, those
     documents were stricken from the record by Judge Bashant. Therefore, the Court had
25   nothing to review in support of this motion. In the interests of efficiency, the Court
     endeavored to search for and found the declarations through other filings and will consider
26   the motion on the merits.
     2 The Court granted until April 8. 2019 to file the Motion to Reconsider. It is timely. (ECF
27
     No. 50).
                                                  4
                                                                              18-cv-0873-BAS-MDD
1    Consequently, the Court concludes that Plaintiffs do not present facts of a
2    strongly convincing nature that demonstrate why the new evidence should
3    cause the Court to reverse its prior order. See id.
4      1. Expert Witness Declarations
5         Plaintiffs retained Brian Bergmark and John Cavin as expert witnesses
6    to analyze the escrow account records. Both experts provided brief
7    declarations stating they need to review “unredacted records.” (See 18-cv-
8    2617, ECF Nos. 26-1, 26-2). Plaintiffs argue these new declarations require
9    the Court to compel the production of “completely unredacted records.” (ECF
10   No. 57-1 at 13).
11        The Court carefully reviewed the expert declarations. Mr. Bergmark
12   states he needs a complete accounting of the monies held during the period at
13   issue. He states that “[i]n order to determine if [Defendants] held the
14   entirety of Plaintiffs’ escrow funds during the period at issue, it is not
15   sufficient to simply show that Boston National maintained a balance in
16   excess of Plaintiffs’ escrow funds. [Defendants] must maintain a balance
17   sufficient to cover not only Plaintiffs’ escrow funds, but all other customers’
18   escrow funds.” (ECF No. 57-1 at 7; see 18-cv-2617, ECF No. 26-1). Similarly,
19   Mr. Cavin declared that he “reviewed the redacted bank statements . . . and
20   was unable to determine whether [Defendant] had distributed any of
21   Plaintiffs’ funds to any other party . . . because the summary information
22   that remained unredacted does not show the transaction-level detail
23   necessary to make that determination.” (See 18-cv-2617, ECF No. 26-2).
24        The Court disagrees with Plaintiffs contention that the declarations
25   support the need for “completely unredacted” account records. Both experts
26   agree that they require transaction level detail about the monies deposited
27   and disbursed from the account. They do not explain or claim to need
                                              5
                                                                       18-cv-0873-BAS-MDD
1    information on the identities of any third parties, which is the information at
2    issue in this dispute.
3         The Court was not provided with the actual records produced during
4    discovery and during the lengthy meet and confers between the parties. The
5    experts do not explain what version of the records produced by Defendant
6    were reviewed. It is undisputed that Defendant provided Plaintiffs with
7    unredacted account records that include transaction level detail of all
8    transactions relating to Plaintiffs. (ECF No. 66-1 at 3). Defendant also
9    informed the Court that it offered complete transaction level records where
10   only the third party identities and transaction information were redacted and
11   replaced with a “unique identifying moniker for each client.” (Id.).
12   Defendant claims this allows Plaintiffs to see how many different depositors
13   were involved in the account and when, as well as the amounts of each
14   transaction. (Id.). The Court fails to see how this is not the “transaction-
15   level detail” required by the experts.
16        The expert declarations and Plaintiffs’ arguments related to them fail to
17   convince the Court to rethink its prior decision. The expert declarations do
18   not support Plaintiffs’ alleged need for “completely unredacted” records.
19   Plaintiffs’ arguments do not offer an explanation as to the relevance of the
20   challenged information in the records—i.e., the third party information.
21   Accordingly, Plaintiffs’ Motion to Reconsider on the basis of the expert
22   declarations is denied.
23     2. Boston National Employee Declarations
24        Plaintiffs also argue that the declarations and deposition testimony of
25   Ms. Redfearn and Mr. Lewis require the Court to reverse its Order. (ECF No.
26   57-1 at 13). Plaintiffs argue that Defendants should be compelled to produce
27   copies of the unredacted account records because Ms. Redfearn and Mr. Lewis
                                              6
                                                                     18-cv-0873-BAS-MDD
1    testified they rely on those documents for daily accounting purposes. (ECF
2    No. 57-1 at 6, n. 4). The Court is unpersuaded by this argument. The third
3    party information in the records relates to Defendant’s own clients. There is
4    no reason for Defendant to use redacted records during the course of its
5    business. The issue is not whether Defendant uses the unredacted records.
6    The issue that Plaintiffs still have not addressed is why the identities of the
7    third parties is relevant to Plaintiffs’ litigation. Because Plaintiffs do not
8    offer new evidence or legal arguments that address this issue, they have
9    failed to meet their burden and the Court will not reconsider its previous
10   order on the basis of these declarations.
11     IV.   CONCLUSION
12        The evidence in support of Plaintiffs motion fails address the relevance
13   of the third party information to the litigation. Moreover, it fails to present
14   any new argument or fact supporting Plaintiffs broad sweeping claims that
15   they require completely unredacted account records. The experts argue that
16   they need transaction level data. It appears to the Court that the redacted
17   copies of the records that were provided or offered during discovery include
18   transaction level data. Because Plaintiffs fail to meet their burden by
19   providing strongly convincing evidence to support their position, the Court is
20   not persuaded to reconsider its prior decision and does not find that the
21   previous order was clearly erroneous. For the foregoing reasons, Plaintiffs’
22   motion to reconsider is DENIED.
23
24   Dated: April 30, 2019
25
26
27
                                              7
                                                                       18-cv-0873-BAS-MDD
